 1    KELLER BENVENUTTI KIM LLP
      TOBIAS S. KELLER (Cal. Bar No. 151445)
 2    (tkeller@kbkllp.com)
 3    DARA L. SILVEIRA (Cal. Bar No. 274923)
      (dsilveira@kbkllp.com)
 4    650 California Street, Suite 1900
      San Francisco, California 94108
 5    Telephone: (415) 496-6723
      Facsimile: (650) 636-9251
 6
      Attorneys for the Debtor and Debtor in Possession
 7

 8                                UNITED STATES BANKRUPTCY COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10                                       SAN FRANCISCO DIVISION
11

12                                                         Bankruptcy Case
      In re:
                                                           No. 20-30242 (HLB)
13
      ANTHONY SCOTT LEVANDOWSKI,
14                                                         Chapter 11
                                        Debtor.
15                                                         CERTIFICATE OF SERVICE

16             I, Dara L. Silveira, hereby declare pursuant 28 U.S.C. § 1746:
17             1.       I am an associate at Keller Benvenutti Kim LLP, a law firm with offices at
18   650 California Street, Suite 1900, San Francisco, California 94108, counsel to of Anthony Scott
19   Levandowski, as debtor and debtor in possession in the above-captioned chapter 11 case.
20             2.       On September 18, 2020, I caused the following document to be served on the
21   Notice Parties attached hereto as Exhibit A via the Court’s Electronic Case Filing System:
22                     Monthly Fee Statement of Keller Benvenutti Kim LLP for Allowance and
23                      Payment of Compensation and Reimbursement of Expenses Incurred for the
24                      Period of August 1, 2020 Through August 31, 2020 (Docket No. 260)
25             3.       I have reviewed the Notices of Electronic Filing for the above-listed document,
26   and I understand that parties listed in each NEF as having received through electronic mail were
27   electronically served with that document through the Court’s Electronic Case Filing System.
28             I declare under penalty of perjury that, to the best of my knowledge and after reasonable
 1   inquiry, the foregoing is true and correct. Executed this eighteenth day of September, 2020, in
 2   San Francisco, California.
                                                  /s/ Dara L. Silveira
 3
                                                  Dara L. Silveira
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1                                           Exhibit A
 2                                        (Notice Parties)
 3   Dara L. Silveira, Esq.
     Keller Benvenutti Kim LLP
 4   650 California Street, Suite 1900
     San Francisco, California 94103
 5
     Trevor Fehr, Esq.
 6   Office of the United States Trustee for Region 17
     450 Golden Gate Avenue, 5th Floor, Suite #05-0153
 7   San Francisco, California 94102

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
